--------------------------------------------------------------------------------

Exhibit 10.48
 
EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (the “Agreement”) is entered into as of
January 2, 2015, by and between Krishna Polu, M.D. (“Executive”) and Raptor
Pharmaceutical Corp. (the “Company”).


Whereas, the Company desires to employ Executive as its Chief Medical Officer
effective as of January 12, 2015 (the “Effective Date”), and Executive desires
to serve in such capacity, pursuant to the terms and conditions set forth in
this Agreement; and


Now, Therefore, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:


ARTICLE I
DEFINITIONS


For purposes of the Agreement, the following terms are defined as follows:


1.1.            “Board” means the Board of Directors of the Company.


1.2.            “Cause” means any of the following events described below:


(a)              Executive’s commission of a felony or other crime involving
moral turpitude;


(b)             any willful act or acts of dishonesty undertaken by Executive
and intended to result in substantial gain or personal enrichment of Executive,
Executive’s family or any third party at the expense of the Company;


(c)              any willful act of gross misconduct which is materially and
demonstrably injurious to the Company; and/or


(d)              Executive’s inability to lawfully work in the United States.


For the purpose of this Agreement, no act, or failure to act, by Executive shall
be considered “willful” if done, or omitted to be done, by him in good faith and
in the reasonable belief that his act or omission was in the best interest of
the Company and/or required by applicable law.


1.3.            “Change in Control” means the occurrence of any of the following
events: (i) any sale or exchange of the capital stock by the stockholders of the
Company in one transaction or series of related transactions where more than
fifty percent (50%) of the outstanding voting power of the Company is acquired
by a person or entity or group of related persons or entities; or (ii) any
reorganization, consolidation or merger of the Company where the outstanding
voting securities of the Company immediately before the transaction represent or
are converted into less than fifty percent (50%) of the outstanding voting power
of the surviving entity (or its parent corporation) immediately after the
transaction; or (iii) the consummation of any transaction or series of related
transactions that results in the sale of all or substantially all of the assets
of the Company; or (iv) any “person” or “group” (as defined in the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) becoming the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) directly or indirectly
of securities representing more than fifty percent (50%) of the voting power of
the Company then outstanding.
 

--------------------------------------------------------------------------------

1.4.            “Change in Control Multiple” shall mean one (1).


1.5.            “Change in Control Period” means that period commencing on the
consummation of a Change in Control and ending on the first anniversary thereof.


1.6.            “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended.


1.7.            “Code” means the Internal Revenue Code of 1986, as amended.


1.8.            “Company” means Raptor Pharmaceutical Corp. or any successor
thereto.


1.9.            “Confidential Information Agreement” means the Employee
Invention Assignment and Confidentiality Agreement entered into between
Executive and the Company.


1.10.            “Covered Termination” means (a) an Involuntary Termination
Without Cause or (b) a voluntary termination for Good Reason, provided that the
termination constitutes a Separation from Service.


1.11.            “Good Reason” means Executive’s resignation as a result of a
Good Reason Condition. In order to resign for Good Reason, Executive must
provide written notice to the Company of the existence of the Good Reason
Condition within thirty (30) days of the initial existence of such Good Reason
Condition. Upon receipt of such notice of the Good Reason Condition, the Company
will be provided with a period of thirty (30) days during which it may remedy
the Good Reason Condition and not be required to provide for the payments and
benefits described in Section 4 as a result of such proposed resignation due to
the Good Reason Condition specified in the notice. If the Good Reason Condition
is not remedied within the period specified in the preceding sentence, Executive
may resign for Good Reason based on the Good Reason Condition specified in the
notice, provided that such resignation must occur within sixty (60) days after
the initial existence of such Good Reason Condition.


1.12.            “Good Reason Condition” means that any of the following are
undertaken without Executive’s express written consent:


(a)              a material reduction in Executive’s Base Salary (other than as
part of a reduction in the base salary of at least a majority of the Company’s
executives of the same or greater percentage);


(b)              a material diminution in Executive’s responsibilities;


(c)              the Company’s material breach of any material term of this
Agreement; or


(d)              a requirement that Executive relocate to an office that would
increase Executive’s one-way commute distance by more than fifty (50) miles
based on Executive’s primary residence at the time such relocation is announced.
 
2

--------------------------------------------------------------------------------

1.13.            “Involuntary Termination Without Cause” means Executive’s
dismissal or discharge by the Company other than for Cause. The termination of
Executive’s employment as a result of Executive’s death or inability to perform
the essential functions of his job due to disability will not be deemed to be an
Involuntary Termination Without Cause.


1.14.            “Separation from Service” means Executive’s termination of
employment or service constitutes a “separation from service” within the meaning
of Treasury Regulation Section 1.409A-1(h).


ARTICLE II
EMPLOYMENT BY THE COMPANY


2.1.            Position and Duties. Subject to terms set forth herein, as of
the Effective Date, Executive shall serve as the Company’s Chief Medical Officer
and perform such duties as are customarily associated with the position of Chief
Medical Officer and such other duties as are assigned to Executive by the Chief
Executive Officer. During the term of Executive’s employment with the Company,
Executive will devote Executive’s best efforts and substantially all of
Executive’s business time and attention (except for vacation periods and
reasonable periods of illness or other incapacities permitted by the Company’s
general employment policies or as otherwise set forth in this Agreement) to the
business of the Company.


2.2.            Employment at Will. Both the Company and Executive shall have
the right to terminate Executive’s employment with the Company at any time, with
or without Cause, and without prior notice. If Executive’s employment with the
Company is terminated, Executive will be eligible to receive severance benefits
to the extent provided in this Agreement.


2.3.            Employment Policies. The employment relationship between the
parties shall also be governed by the general employment policies and practices
of the Company, including those relating to protection of confidential
information and assignment of inventions, except that when the terms of this
Agreement differ from or are in conflict with the Company’s general employment
policies or practices, this Agreement shall control.


ARTICLE III
COMPENSATION


3.1.            Base Salary. As of the Effective Date, Executive shall receive
for services to be rendered hereunder an annual base salary of $385,000 (“Base
Salary”), payable on the regular payroll dates of the Company, subject to
increase in the sole discretion of the Board.


3.2.            Annual Bonus. As of the Effective Date, Executive’s annual
performance bonus target shall be 40% of Base Salary (the “Annual Bonus”).
Annual Bonus payments for 2015, as well as for future years, will be determined
in the discretion of the Board or a committee of the Board and will be (a)
subject to achievement of any applicable bonus objectives and/or conditions
determined by the Board or a committee of the Board, and (b) payable to
Executive during the year following the end of the applicable calendar year at
the same time as bonuses for other Company executives are paid.
 
3

--------------------------------------------------------------------------------

3.3.            Standard Company Benefits. Executive shall continue to be
entitled to all rights and benefits for which Executive is eligible under the
terms and conditions of the standard Company benefits and compensation practices
that may be in effect from time to time and are provided by the Company to its
executive employees generally. Executive shall be entitled each year to four (4)
weeks leave for vacation at full pay, provided, that the maximum amount
Executive may have accrued at any point in time is four (4) weeks (meaning that
once Executive has accrued four (4) weeks, Executive will not accrue any
additional vacation time until he takes vacation and falls below the four (4)
week accrual cap). Executive shall also be entitled to reasonable holidays and
illness days with full pay in accordance with the policies applicable to the
Company and its affiliates from time to time in effect. Employee acknowledges
and agrees that in order to maintain flexibility, the Company and its affiliates
have the right to amend or terminate any employee benefit plan at any time.


3.4.            Stock Options. Subject to approval by the Board, Executive will
be granted an option to purchase 165,000 shares of the Company’s common stock
with an exercise price per share equal to the per share closing trading price on
the day preceding the date of grant. Subject to Executive’s continued employment
with the Company through each applicable vesting date, such stock option will
vest with respect to 1/8th of the total number of shares initially subject
thereto on the six month anniversary of the grant date and 1/48th of the total
number of shares initially subject thereto on each subsequent monthly
anniversary of such date thereafter. Notwithstanding anything to the contrary
contained in this Agreement, such options shall be subject to the terms and
conditions of the Company’s 2014 Employment Commencement Stock Incentive Plan,
and the Company’s standard Notice of Grant and Stock Option Agreement. Executive
will be eligible to receive future stock grants and stock option awards at the
discretion of the Board.


3.5.            Sign-On Bonus. As an additional incentive, and to address needs
relating to your commute from Menlo Park to Novato and vice versa, Raptor will
provide sign-on monies, paid in two increments, and to be used over an eighteen
(18) month period for such expenses, to be paid to you as follows: 1st payment
of $50,000 to be made within 30 days of your start date in 2015; the 2nd and
final payment of $25,000 to be made on July 1, 2015. These monies will be taxed.
If you leave Raptor’s employment for any reason within 18 months from your start
date, you agree to repay the $75,000 sign-on bonus within ten (10) days of your
last day of employment.


3.6.            Expenses. The Company will reimburse Executive for all
reasonable and necessary expenses incurred by Employee in connection with the
Company’s business, provided that such expenses incurred and are properly
documented and accounted for in accordance with the policy of the Company and
requirements of the Internal Revenue Service.


ARTICLE IV
SEVERANCE AND CHANGE IN CONTROL BENEFITS


4.1.            Severance Benefits. Upon Executive’s termination of employment,
Executive shall receive any accrued but unpaid Base Salary and other accrued and
unpaid compensation, including any Annual Bonus that has been earned with
respect to a prior year, but remains unpaid as of the date of the termination.
If the termination is due to a Covered Termination or permanent disability,
provided that Executive first returns all Company property in his possession
and, within sixty (60) days following the Covered Termination, executes and does
not revoke an effective general release of all claims against the Company and
its affiliates in a form reasonably acceptable to the Company (a “Release of
Claims”), Executive shall also be entitled to receive the following severance
benefits described in this Section 4.1.
 
4

--------------------------------------------------------------------------------

(a)              Covered Termination Not Related to a Change in Control. If
Executive’s employment terminates due to a Covered Termination which occurs
outside of a Change in Control Period, Executive shall receive the following:


(i)                An amount equal to twelve (12) months of Executive’s Base
Salary payable in substantially equal installments in accordance with the
Company’s normal payroll policies, less applicable withholdings, with such
installments to commence as soon as administratively practicable following the
date the Release of Claims is not subject to revocation and, in any event,
within sixty (60) days following the date of the Covered Termination.


(ii)              If Executive elects to receive continued healthcare coverage
pursuant to the provisions of COBRA, the Company shall directly pay, or
reimburse Executive for, the premium for Executive and Executive’s covered
dependents through the earlier of (i) the first anniversary of the date of
Executive’s termination of employment and (ii) the date Executive and
Executive’s covered dependents, if any, become eligible for healthcare coverage
under another employer’s plan(s). Notwithstanding the foregoing, (i) if any plan
pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A of the Code under Treasury Regulation Section
1.409A-1(a)(5), or (ii) the Company is otherwise unable to continue to cover
Executive under its group health plans without penalty under applicable law
(including without limitation, Section 2716 of the Public Health Service Act),
then, in either case, an amount equal to each remaining Company subsidy shall
thereafter be paid to Executive in substantially equal monthly installments.
After the Company ceases to pay premiums pursuant to this Section 4.1(a)(ii),
Executive may, if eligible, elect to continue healthcare coverage at Executive’s
expense in accordance the provisions of COBRA.


(iii)            All of Employee’s vested options or stock appreciation rights
with respect to the Company’s common stock shall remain exercisable until the
first anniversary of Executive’s termination of employment (or, if earlier, the
maximum period specified in the award documents and plans governing such options
or stock appreciation rights, as applicable, assuming Executive’s employment had
not terminated).


(b)              Covered Termination Related to a Change in Control. If
Executive’s employment terminates due to a Covered Termination that occurs
during a Change in Control Period, Executive shall receive the following:


(i)                Executive shall be entitled to receive an amount equal to the
Change in Control Multiplier multiplied by the sum of: (i) Executive’s Base
Salary and (ii) Executive’s target Annual Bonus for the fiscal year of
Executive’s termination, in each case, at the rate equal to the higher of (x)
the rate in effect immediately prior to Executive’s termination of employment or
(y) the rate in effect immediately prior to the Change in Control payable in a
cash lump sum, less applicable withholdings, as soon as administratively
practicable following the date the Release of Claims is not subject to
revocation and, in any event, within sixty (60) days following the date of the
Covered Termination.
 
5

--------------------------------------------------------------------------------

(ii)              If Executive elects to receive continued healthcare coverage
pursuant to the provisions of COBRA, the Company shall directly pay, or
reimburse Executive for, the premium for Executive and Executive’s covered
dependents through the earlier of (i) the date that is that number of years
equal to the Change in Control Multiplier following the date of Executive’s
termination of employment and (ii) the date Executive and Executive’s covered
dependents, if any, become eligible for healthcare coverage under another
employer’s plan(s). Notwithstanding the foregoing, (i) if any plan pursuant to
which such benefits are provided is not, or ceases prior to the expiration of
the period of continuation coverage to be, exempt from the application of
Section 409A of the Code under Treasury Regulation Section 1.409A-1(a)(5), or
(ii) the Company is otherwise unable to continue to cover Executive under its
group health plans without penalty under applicable law (including without
limitation, Section 2716 of the Public Health Service Act), then, in either
case, an amount equal to each remaining Company subsidy shall thereafter be paid
to Executive in substantially equal monthly installments. After the Company
ceases to pay premiums pursuant to this Section 4.1(b)(ii), Executive may, if
eligible, elect to continue healthcare coverage at Executive’s expense in
accordance the provisions of COBRA.


(iii)           Each outstanding equity award, including, without limitation,
each stock option and restricted stock award, held by Executive shall
automatically become vested and, if applicable, exercisable and any forfeiture
restrictions or rights of repurchase thereon shall immediately lapse, in each
case, with respect to one hundred percent (100%) of the shares subject thereto.
To the extent vested after giving effect to the acceleration provided in the
preceding sentence, each stock option held by Executive shall remain exercisable
until the earlier of the original expiration date for such stock option or the
second anniversary of Executive’s Covered Termination.


(c)              Termination for Death or Disability. If Executive’s employment
is terminated due to death or permanent disability where the Company makes a
determination in good faith that, due to a mental or physical incapacity,
Executive has been unable to perform his duties under this Agreement for a
period of not less than six (6) consecutive months or 180 days in the aggregate
in any 12-month period, Executive shall receive the following:


(i)                An amount equal to three (3) months of Executive’s Base
Salary payable in substantially equal installments in accordance with the
Company’s normal payroll policies, less applicable withholdings, with such
installments to commence as soon as administratively practicable following the
date the Release of Claims is not subject to revocation and, in any event,
within sixty (60) days following the date of the Covered Termination.


(ii)              If Executive (or in the event of death, his designee) elects
to receive continued healthcare coverage pursuant to the provisions of COBRA,
the Company shall directly pay, or reimburse Executive for, the premium for
Executive and Executive’s covered dependents through the earlier of (i) the
three (3) month anniversary of the date of Executive’s termination of employment
and (ii) the date Executive and Executive’s covered dependents, if any, become
eligible for healthcare coverage under another employer’s plan(s).
Notwithstanding the foregoing, (i) if any plan pursuant to which such benefits
are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A of the
Code under Treasury Regulation Section 1.409A-1(a)(5), or (ii) the Company is
otherwise unable to continue to cover Executive under its group health plans
without penalty under applicable law (including without limitation, Section 2716
of the Public Health Service Act), then, in either case, an amount equal to each
remaining Company subsidy shall thereafter be paid to Executive in substantially
equal monthly installments. After the Company ceases to pay premiums pursuant to
this Section 4.1(b)(ii), Executive may, if eligible, elect to continue
healthcare coverage at Executive’s expense in accordance the provisions of
COBRA.
 
6

--------------------------------------------------------------------------------

4.2.            280G Provisions. Notwithstanding anything in this Agreement to
the contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (b) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall either be (i) delivered in full, or (ii)
delivered as to such lesser extent which would result in no portion of such
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Executive on an after-tax basis, of the
largest payment, notwithstanding that all or some portion the Payment may be
taxable under Section 4999 of the Code. The accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the Change in Control shall perform the foregoing calculations. The Company
shall bear all expenses with respect to the determinations by such accounting
firm required to be made hereunder. The accounting firm shall provide its
calculations to the Company and Executive within fifteen (15) calendar days
after the date on which Executive’s right to a Payment is triggered (if
requested at that time by the Company or Executive) or such other time as
requested by the Company or Executive. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Company and Executive. Any reduction in payments and/or benefits pursuant to
this Section 4.2 will occur in the following order: (1) reduction of cash
payments; (2) cancellation of accelerated vesting of equity awards other than
stock options; (3) cancellation of accelerated vesting of stock options; and (4)
reduction of other benefits payable to Executive.


4.3.            Section 409A.


(a)              Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his Separation from Service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code,
to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code which would
subject Executive to a tax obligation under Section 409A of the Code, such
portion of Executive’s benefits shall not be provided to Executive prior to the
earlier of (i) the expiration of the six- month period measured from the date of
the Executive’s Separation from Service or (ii) the date of Executive’s death.
Upon the expiration of the applicable Code Section 409A(a)(2)(B)(i) period, all
payments deferred pursuant to this Section 4.3(a) shall be paid in a lump sum to
Executive, and any remaining payments due under the Agreement shall be paid as
otherwise provided herein.
 
7

--------------------------------------------------------------------------------

(b)              Any reimbursements payable to Executive pursuant to the
Agreement shall be paid to Executive no later than 30 days after Executive
provides the Company with a written request for reimbursement, and to the extent
that any such reimbursements are deemed to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code (i) such amounts
shall be paid or reimbursed to Executive promptly, but in no event later than
December 31 of the year following the year in which the expense is incurred,
(ii) the amount of any such payments eligible for reimbursement in one year
shall not affect the payments or expenses that are eligible for payment or
reimbursement in any other taxable year, and (iii) Executive’s right to such
payments or reimbursement shall not be subject to liquidation or exchange for
any other benefit.


(c)              For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
Executive’s right to receive installment payments under the Agreement shall be
treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder shall at all times be considered a separate
and distinct payment.


4.4.            Mitigation. Executive shall not be required to mitigate damages
or the amount of any payment provided under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
this Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer or by any retirement benefits received by
Executive after the date of the Covered Termination, or otherwise.


ARTICLE V
PROPRIETARY INFORMATION OBLIGATIONS


5.1.            Agreement. Executive agrees to continue to abide by the
Confidential Information Agreement.


5.2.            Remedies. Executive’s duties under the Confidential Information
Agreement shall survive termination of Executive’s employment with the Company
and the termination of this Agreement. Executive acknowledges that a remedy at
law for any breach or threatened breach by Executive of the provisions of the
Confidential Information Agreement, as well as Executive’s obligations pursuant
to Section 6.2 and Article 7 below, would be inadequate, and Executive therefore
agrees that the Company shall be entitled to seek injunctive relief in case of
any such breach or threatened breach.


ARTICLE VI
OUTSIDE ACTIVITIES


6.1.            Other Activities.


(a)              Executive shall not, during the term of this Agreement
undertake or engage in any other employment, occupation or business enterprise,
other than ones in which Executive is a passive investor, unless he obtains the
prior written consent of the Board.
 
8

--------------------------------------------------------------------------------

(b)              Executive may engage in civic and not-for-profit activities so
long as such activities do not materially interfere with the performance of
Executive’s duties hereunder. In addition, Executive shall be allowed to serve
as a member of the board of directors of up to two (2) other for profit entities
at any time during the term of this Agreement, which service shall not
materially interfere with the performance of Executive’s duties hereunder;
provided, however, that the Board, in its discretion, may require that Executive
resign from one or both of such director positions if it determines that such
resignation(s) would be in the best interests of the Company.


6.2.            Competition/Investments. During the term of Executive’s
employment by the Company, except on behalf of the Company, Executive shall not
directly or indirectly, whether as an officer, director, stockholder, partner,
proprietor, associate, representative, consultant, or in any capacity whatsoever
engage in, become financially interested in, be employed by or have any business
connection with any other person, corporation, firm, partnership or other entity
whatsoever which were known by Executive to compete directly with the Company,
throughout the world, in any line of business engaged in (or planned to be
engaged in) by the Company; provided, however, that anything above to the
contrary notwithstanding, Executive may own, as a passive investor, securities
of any competitor corporation, so long as Executive’s direct holdings in any one
such corporation shall not in the aggregate constitute more than 1% of the
voting stock of such corporation.


ARTICLE VII
NONINTERFERENCE


In addition to Executive’s obligations under the Confidential Information
Agreement, Executive shall not for a period of one (1) year following
Executive’s termination of employment for any reason, either on Executive’s own
account or jointly with or as a manager, agent, officer, employee, consultant,
partner, joint venturer, owner or stockholder or other­wise on behalf of any
other person, firm or corporation, directly or indirectly solicit or attempt to
solicit away from the Company any of its officers or employees or offer
employ­ment to any person who is an officer or employee of the Company;
provided, however, that a general advertisement to which an employee of the
Company responds shall in no event be deemed to result in a breach of this
Article 7. Executive also agrees not to harass or disparage the Company or its
employees, clients, directors or agents or divert or attempt to divert any
actual or potential business of the Company. The provisions of this Article 7
shall survive the termination or expiration of the applicable Executive’s
employment with the Company and shall be fully enforceable thereafter. If it is
determined by a court of competent jurisdiction in any state that any
restriction in this Article 7 is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.
 
9

--------------------------------------------------------------------------------

ARTICLE VIII
GENERAL PROVISIONS


8.1.            Notices. Any notices provided hereunder must be in writing and
shall be deemed effective upon the earlier of personal delivery (including
personal delivery by facsimile) or the third day after mailing by first class
mail, to the Company at its primary office location and to Executive at
Executive’s address as listed on the Company payroll.


8.2.            Tax Withholding. Executive acknowledges that all amounts and
benefits payable under this Agreement are subject to deduction and withholding
to the extent required by applicable law.


8.3.            Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.


8.4.            Waiver. If either party should waive any breach of any
provisions of this Agreement, they shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.


8.5.            Complete Agreement. This Agreement constitutes the entire
agreement between Executive and the Company and is the complete, final, and
exclusive embodiment of their agreement with regard to this subject matter, and
will supersede all prior agreements, understandings, discussions, negotiations
and undertakings, whether written or oral, between the parties with respect to
the subject matter hereof, including without limitation, the Prior Agreement.
This Agreement is entered into without reliance on any promise or representation
other than those expressly contained herein or therein, and cannot be modified
or amended except in a writing signed by an officer of the Company and
Executive.


8.6.            Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.


8.7.            Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.


8.8.            Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Executive may not assign his rights or delegate his duties or
obligations hereunder without the prior written consent of the Company.


8.9.            Arbitration. Unless otherwise prohibited by law or specified
below, all disputes, claims and causes of action, in law or equity, arising from
or relating to this Agreement or its enforcement, performance, breach, or
interpretation shall be resolved solely and exclusively by final and binding
arbitration held in Marin County, California through Judicial Arbitration &
Mediation Services/Endispute (“JAMS”) in conformity with the then-existing JAMS
employment arbitration rules and California law. The arbitrator shall: (a)
provide adequate discovery for the resolution of the dispute; and (b) issue a
written arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award. However, nothing in this section is
intended to prevent either party from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration. The
Company shall bear the costs of any such arbitration.
 
10

--------------------------------------------------------------------------------

8.10.            Executive Acknowledgement. Executive acknowledges that (a) he
has consulted with or has had the opportunity to consult with independent
counsel of his own choice concerning this Agreement, and has been advised to do
so by the Company, and (b) that he has read and understands the Agreement, is
fully aware of its legal effect, and has entered into it freely based on his own
judgment.


8.11.            Choice of Law. All questions concerning the construction,
validity and interpretation of this Agreement will be governed by the law of the
State of California without regard to the conflicts of law provisions thereof.


[Signature page follows]
 
11

--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Agreement as of the date
first written above.



 
RAPTOR PHARMACEUTICAL CORP.
             
By:
 [image00001.jpg]        
Title:
President and CEO Designate



 


Accepted and Agreed:
     
/s/ Krishna Polu
 
Krishna Polu, M.D.
 


 

--------------------------------------------------------------------------------